Citation Nr: 1044512	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 2001 to September 2003, with prior active service 
totaling 5 months and 26 days and prior inactive service totaling 
19 years and 7 months.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the claims file.  

In a statement received in July 2009, the Veteran withdrew from 
appeal the claim of service connection for hypertension.  


FINDING OF FACT

The Veteran's current tinnitus is shown to have onset during his 
period of service from October 2001 to September 2003 and to have 
been continuous since then.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  As the decision 
herein is favorable to the Veteran, VCAA compliance need not be 
addressed.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).



Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the claimed disability was the result of 
participation in combat with the enemy, and the combat provisions 
of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")).



When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran is claiming service connection for tinnitus.  In his 
substantive appeal received in July 2009, he asserted that he was 
exposed to noise during service, particularly when he was tasked 
with charging the batteries of armored personnel carriers on a 
regular basis and when he was undergoing weapons qualification at 
a closed range.  He asserted that he noticed ringing in his ears 
around late 2002 or early 2003, which he had assumed at the time 
would go away over time.  

The service treatment records dated prior to the active duty 
period from October 2001 to September 2003, which consist of 
prior active service totaling 5 months and 26 days and prior 
inactive service totaling 19 years and 7 months, do not show any 
complaints of, or treatment for, tinnitus.  On Reports of Medical 
History dated in October 1976, April 1982, February 1986, 
February 1990, and April 1994, the Veteran specifically denied 
any ear trouble.  At the time of periodic military physical 
examinations from 1976 to 1999, the Veteran's ears were 
clinically evaluated as normal (although high frequency hearing 
loss was noted beginning in April 1994).  

As for the Veteran's active duty period from October 2001 to 
September 2003, on ear, nose, and throat (ENT) evaluations in 
February and March 2002, there was no mention of tinnitus or 
ringing in the ears.  On a medical questionnaire in August 2002, 
when asked whether he had any ear problems other than difficulty 
hearing, the Veteran indicated "no".  Likewise, on an ENT 
evaluation in August 2002, there was no complaint referable to 
tinnitus.  On an annual medical certification report in October 
2002, the Veteran indicated that he did not have any current 
medical problems.  



On a Report of Medical Assessment dated in June 2003, the Veteran 
indicated that he had concerns about his hearing.  In a Post-
Deployment Health Care Questionnaire at that time, the Veteran 
was specifically asked whether he had any symptoms of ringing of 
the ears now or did he develop them anytime during the current 
deployment.  He responded that he had symptoms of ringing of the 
ears now.  The Veteran was discharged from service in September 
2003.  

After service, he was seen by a private audiologist in December 
2003 for evaluation of hearing loss.  Records of the visit show 
that the Veteran reported a history of exposure to artillery or 
other noise associated with military service for several years 
(22 years).  Associated manifestations of hearing loss included 
tinnitus, which the Veteran described as ringing in the ears.  
The assessment was moderate to severe sensorineural hearing loss 
bilaterally and the Veteran subsequently obtained hearing aids.  

In a statement received in September 2004, the Veteran asserted 
that hearing loss was directly related to service, and he 
described a ride inside an armored personnel carrier with the 
hatches closed and no use of hearing protection.  He stated that 
the ride affected his hearing to the degree that he was unable to 
hear for about three weeks after that incident.  He asserted that 
he had ringing in his ears, which he has had ever since then.  He 
also described his experiences during service as a gunner on 
numerous heavy weapons, and numerous training exercises where he 
was exposed to artillery and grenade simulators without the 
benefit of hearing protection.  

The Veteran's claim for service connection for tinnitus was 
received in February 2008.  In support of his claim, he testified 
at a hearing in April 2010.  He stated that he first noticed 
tinnitus after he worked on armored personnel carriers during the 
winter months.  He indicated that he did not wear hearing 
protection and noticed buzzing in his ears that never went away.  
He also described being unusually close to others in an enclosed 
space while undergoing weapons qualifications.  



The Veteran stated that he was not subjected to noise after he 
was discharged from service.  His wife testified that he first 
began complaining of ringing in his ears about mid-way through 
his period of service from October 2001 to September 2003, and 
that he never had such complaints prior to that time.  It was 
also argued at the hearing that the causes of tinnitus included 
noise exposure as well as other factors such as stress and 
depression.  The Veteran and his wife testified as to the stress 
he was under while maintaining a defensive position at a chemical 
weapons depot during his period of service from 2001 to 2003.  

The record is consistent with noise exposure in service.  The 
Veteran's military occupational specialty was cavalry scout, and 
the Board finds that the Veteran's testimony in regard to noise 
exposure during service to be credible.  The critical question is 
whether the tinnitus was caused by noise exposure during service. 

The Veteran underwent a VA examination in June 2008 to determine 
whether his current tinnitus was the result of noise exposure 
during service.  The examiner reviewed the Veteran's military and 
civilian histories, particularly noting incidents of exposure to 
noise.  The examiner acknowledged the Veteran's report of having 
initially noted tinnitus around 2002 or 2003.  The examiner, 
however, did not believe that the tinnitus was likely caused by 
or a result of military noise exposure for the reason that 
tinnitus was strongly and most commonly - according to wide 
acceptance within the medical community - associated with hearing 
loss, and that as there was no shift in hearing thresholds during 
the period of service from October 2001 to September 2003, the 
Veteran's tinnitus was likewise not aggravated by service during 
this time, which is unfavorable to the Veteran's claim.

But in the opinion the examiner did not account for a significant 
fact that the ringing in the ears continued after service, as 
first shown on a private audiological record in December 2003, 
just two months of service discharge.    





Tinnitus is a condition under case law where lay observation has 
been found to be competent to establish the presence of the 
disability.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(Veteran competent to testify to in-service acoustic trauma, 
in-service symptoms of tinnitus, and post-service continuous 
symptoms of tinnitus "because ringing in the ears is capable of 
lay observation"). 

The evidence in favor of the claim is that tinnitus was 
affirmatively shown to have been present towards the end of the 
Veteran's period of service, as demonstrated by his complaint in 
June 2003.  Further, the Veteran continued to complain of ringing 
in the ears soon after discharge, as demonstrated by the private 
audiological report of December 2003.  Persuasive evidence of 
continuity of symptomatology from the time of service.  

As the Veteran's assertions of tinnitus beginning during the 
latter part of 2002 or early part of 2003 and continuing after 
service are substantiated by the complaints recorded in service 
treatment records and post-service records, as discussed above, 
his lay statements are not only competent evidence, but are 
highly credible.  In short, such favorable evidence of the 
Veteran's and his wife's statements and testimony, in conjunction 
with service treatment evidence and post-service private medical 
evidence, is found to outweigh the unfavorable medical opinion of 
the VA examiner.  

Considering all the evidence, including the lay and medical 
evidence, the Veteran's current tinnitus had onset during his 
period of service from October 2001 to September 2003 and has 
continued ever since then.  As articulated above, there is 
affirmative onset during service of tinnitus and there is 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Accordingly, the Veteran's claim of service connection for 
tinnitus is granted.

      (The Order follows on the next 
page.). 







ORDER

Service connection for tinnitus is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


